Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered May 9, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was improperly excluded from sidebar conferences with prospective jurors which may have involved issues of bias or hostility. A defendant seeking reversal on appeal must provide an adequate record for determining whether he or she was wrongly excluded from a material stage of the trial (see, People v Maher, 89 NY2d 318; see also, People v Kinchen, 60 NY2d 772, 773-774). Here, since the record fails to disclose the subject matter of the sidebar conferences, meaningful appellate review of this issue is precluded (see, People v Vanegas, 237 AD2d 469; People v McCargo, 219 AD2d 683, lv denied 87 NY2d 904, cert denied 518 US 1008).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]) or without merit (see, People v Pavao, 59 NY2d 282, 292; People v Simmons, 213 AD2d 433; People v Johnson, 208 AD2d 562, 563). O’Brien, J. P., Ritter, Goldstein and Luciano, JJ., concur.